In the petition for rehearing filed herein it is contended that this court has misconstrued the meaning of the provisions of section 54, article 5, of the Constitution, and that it has given to that section a construction different from that given to it in a number of former decisions of this court. It is further contended that this court should disregard the constitutional provision in question in order that relief might be afforded to certain persons who are in distress.
Those contentions are discussed in the supplemental opinion this day filed in a companion case, State ex rel. Osage County Savings  Loan Ass'n v. Worten, Judge of the District Court of Osage County, 167 Okla. 187, 29 P.2d 1.
Reference herein is made to that decision. We do not think it necessary to set out herein the contents thereof.
RILEY, C. J., CULLISON, V. C. J., and BAYLESS, BUSBY, and WELCH, JJ., concur. SWINDALL, McNEILL, and OSBORN, JJ., dissent.